      Case 4:21-cv-01522 Document 1 Filed on 05/07/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TONI BEEMAN                                      §
                                                 §
V.                                               §     CIVIL ACTION NO. 4:21-cv-1522
                                                           JURY DEMANDED
                                                 §
HOMEGOODS, INC., JOHN DOE #1,                    §
AND JOHN DOE #2                                  §


              DEFENDANT HOMEGOODS, INC.’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, HomeGoods, Inc., files its notice of

removal of this civil action to the United States District Court for the Southern District of Texas,

Houston Division. In support of this Notice of Removal, Defendant respectfully shows as follows:

       1.      On April 7, 2021, Plaintiff filed her Original Petition in Cause No. 21-DCV-

282329; Toni Beeman v. HomeGoods, Inc., John Doe #1, and John Doe #2, in the 458th Judicial

District Court of Fort Bend County, Texas, naming as a Defendant, HomeGoods, Inc. Plaintiff’s

return of service indicates that citation was served on Defendant, HomeGoods, Inc., on April 9,

2021. See Exhibit A, an index of documents filed in the state court proceeding. Therefore,

Defendant’s notice of removal is timely under 28 U.S.C. § 1446(b).

       2.      True and correct copies of all documents filed in the state court proceeding are

attached hereto and incorporated herein by reference. See Exhibit A. A list of all counsel of record

has been filed separately in accordance with Local Rule 81.

       3.      Defendant would show that this case is removable under 28 U.S.C. § 1441, and the

Court has jurisdiction over this matter, because this suit involves a controversy between citizens
      Case 4:21-cv-01522 Document 1 Filed on 05/07/21 in TXSD Page 2 of 3




of different states and the amount in controversy, exclusive of interests and costs, exceeds

$75,000.00. See 28 U.S.C. §§ 1332 and 1441.

          4.   There is complete diversity between the parties. At the time of the filing of this

action, and at the time of removal, Plaintiff was and is a citizen of the State of Texas. Defendant

HomeGoods, Inc. was and is a corporation incorporated under the laws of the State of Delaware,

with its principal place of business at 770 Cochituate Rd., Framingham, MA 01701. At the time

of the filing of this Notice, Defendants John Doe #1 and John Doe #2 have not been identified or

served.

          5.   The matter or amount in controversy in this suit exceeds the sum of $75,000.00,

exclusive of interest and costs. In her Original Petition, Plaintiff seeks damages “in excess of

$250,000 but not more than $1,000,000.” See paragraph VII in Plaintiff’s Original Petition,

attached as part of Exhibit A.

          6.   In her live Petition, Plaintiff claims she suffered serious bodily injuries as a result

of Defendants’ alleged negligence. See paragraphs IV and V in Plaintiff’s Original Petition,

attached as part of Exhibit A. Plaintiff further alleges damages including: medical and healthcare

expenses in the past and future; physical pain in the past and future; mental anguish in the past and

future; physical disfigurement in the past and future; and physical impairment in the past and

future. See paragraph VII of Plaintiff’s Original Petition, attached as part of Exhibit A.

          7.   This Notice of Removal will be provided to Plaintiff by service of a copy upon her

counsel of record, in accordance with 28 U.S.C. §1446(d). Further, a copy of this Notice of

Removal will be filed with the District Clerk of Fort Bend County, in accordance with 28 U.S.C.

§1446(d).




                                                 2
      Case 4:21-cv-01522 Document 1 Filed on 05/07/21 in TXSD Page 3 of 3




       8.      Therefore, Defendant HomeGoods, Inc. prays that this cause be removed from the

458th Judicial District Court of Fort Bend County, Texas, to this Court, and for all other relief to

which Defendant may be entitled.

                                              Respectfully submitted,

                                              HARTLINE BARGER LLP

                                               /s/ Kevin B. Tompkins
                                              Kevin B. Tompkins
                                              State Bar No. 20125690
                                              Federal ID No. 5630
                                              Marshall G. Rosenberg
                                              State Bar No. 12771450
                                              Federal Bar No. 14933
                                              1980 Post Oak Blvd., Suite 1800
                                              Houston, Texas 77056
                                              Telephone: 713-759-1990
                                              Facsimile: 713-652-2419
                                              Ktompkins@hartlinebarger.com
                                              mrosenberg@hartlinebarger.com

                                              ATTORNEY FOR DEFENDANT,
                                              HOMEGOODS, INC.


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served upon
the parties listed below by the method(s) indicated on May 7, 2021.

       S. Scott West
       The West Law Firm
       6908 Brisbane Court, 3rd Floor
       Sugar Land, Texas 77479
       Via email: WestTeam@westfirm.com


                                              /s/ Kevin B. Tompkins
                                              Kevin B. Tompkins




                                                 3
